         Case: 3:18-cv-00701-wmc Document #: 58 Filed: 06/17/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 KENNETH PENDLETON,

          Plaintiff,                                            OPINION AND ORDER
 v.
                                                                   No. 18-cv-701-wmc
 TILLESON and
 LAVONDA HAYES,

          Defendants.


         Pro se plaintiff Kenneth Pendleton is proceeding in this lawsuit pursuant to 42 U.S.C.

§ 1983, on claims that defendant Tilleson trapped his arm in a cell door, and defendant Nurse

Lavonda Hayes failed to provide him pain medication or refer him to a doctor for treatment,

in violation of his Fourteenth Amendment rights. On March 26, 2021, defendant Hayes filed

a motion to compel plaintiff to sign an authorization to release his medical records, asking that

the court warm Pendleton that his failure to turn over the authorizations will cause the court

to dismiss his claims with prejudice. (Dkt. 45.) On April 14, 2021, defendant Tilleson filed a

motion to join Hayes’s motion (dkt. 48), which I grant. Due to Pendleton’s representations

that he had been ill with COVID-19 and was trying to navigate this case pro se, I granted

Pendleton two extensions of time to respond to these motions. On May 14, 2021, Pendleton

submitted a one-page document asking to avoid dismissal because his claim had merit. (Dkt.

56.)     He did not indicate whether he would provide defendant Hayes the requested

authorizations. I am granting defendant’s motion to compel, with a qualifier that I discuss

below.

         Hayes explains that the authorization seeks release of Pendleton’s medical records

related to his incarceration at the Dane County Jail, care received at that facility, and treatment


                                                1
       Case: 3:18-cv-00701-wmc Document #: 58 Filed: 06/17/21 Page 2 of 3




Pendleton received for his arm injury from outside providers, including UW Health. Pendleton

has not responded to the request for a signed authorization, nor has Pendleton responded to

counsel’s communications seeking his response. Hayes rightly contends that to adequately

investigate Pendleton’s claim about his injury, she is entitled to review those records.

Pendleton has not explained why he has failed to provide Hayes the authorization, and his

letter does not suggest that he would object to the requested disclosure. Therefore, I will direct

Pendleton to provide defendant Hayes’s attorney with a signed medical authorization not later

than July 8, 2021. If Pendleton needs another copy of the authorizations Hayes’s counsel

previously sent him, he should promptly contact Hayes’s counsel to obtain a copy for his review

and authorization.

       Here is the qualifier: the court is not ordering Pendleton to provide a signed

authorization. This court does not compel parties to disclose confidential medical records if

they choose not to do so. But Pendleton can’t have it both ways: he cannot make claims that

directly involve his medical conditions and treatment, but then refuse to disclose his medical

records to the defendant. Because defendants are entitled to investigate each of the elements

of Pendleton’s claim, if Pendleton chooses not to turn over the requested records, then Judge

Conley probably would grant a defense motion to dismiss this lawsuit for failure to prosecute,

pursuant to Federal Rule of Civil Procedure 41(b).




                                                2
Case: 3:18-cv-00701-wmc Document #: 58 Filed: 06/17/21 Page 3 of 3




                                   ORDER


IT IS ORDERED that:


1. Defendant Tilleson’s motion to join defendant Hayes’s motion to compel (dkt. 48)

    is GRANTED.

2. Defendant Hayes’s motion to compel is GRANTED (dkt. 45) as follows: not later

    July 8, 2021, plaintiff Kenneth Pendleton either must provide to defendant

    Hayes’s attorney the signed medical records authorizations or must advise

    defendant Hayes’s attorney in writing that he has chosen not to provide the

    authorizations.




Entered this 17th day of June, 2021.


                                       BY THE COURT:

                                       /s/
                                       _______________________
                                       STEPHEN L. CROCKER
                                       Magistrate Judge




                                         3
